Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the amendment filed 02/08/2022. As directed, claims 1-4, 6-8, 10-11, 13, 15-18, and 20 were amended. Accordingly, claims 1-20 are currently pending in this application.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
In claim 4, line 2, replace “from the diagnostic locations” with --from diagnostic locations--
In claim 18, line 3, replace “from the plurality of diagnostic locations” with --from diagnostic locations--
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1, 8, and 15, Examiner deems a method, comprising: requesting, by a processor of a device, permissions to provide access to a transport to a diagnostic location from a network of a plurality of diagnostic locations; in response to receiving the permissions from the network of the plurality of diagnostic locations, authenticating the diagnostic location, by the device; providing a pre-stored one-time access key to the transport to the diagnostic location; and receiving, by the device, from a network of a plurality of diagnostic locations. 
Dey et al. (US PGPub. No. 2019/0378352) is deemed the closest prior art of record, and teaches a method of monitoring vehicle conditions in a blockchain wherein a node in the blockchain may access vehicle records from the blockchain using a consensus authentication approach involving all interested parties including maintenance agencies, among others (Dey ¶0034, ¶0036-0037). Dey fails to teach, however, wherein the request includes permissions to provide access to a transport to a diagnostic location (consistent with Applicant’s specification, as in physical access to the vehicle). 
Claims 2-7, 9-14, and 16-20 depend from claims 1, 8, and 15, respectively, and are deemed allowable at least by virtue of their dependence on allowable claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL V KERRIGAN whose telephone number is (571)272-8552. The examiner can normally be reached M-F 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL V KERRIGAN/Primary Examiner, Art Unit 3669